DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Claim Status
Claims 1-14, 21-26 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 10/27/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims contain the following subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“baseband processor” (claims 1-7)
“encode the content for the uplink transmission using the uplink resources” (claim 1)
“encode, for transmission, a scheduling request” (claim 2)
“encode the content for the uplink transmission using orthogonal frequency division multiplexing (OFDM) modulation (claim 3)
“encode the content for the uplink transmission using frequency division multiple access (FDMA) modulation” (claim 4)
“encode the content for the uplink transmission using orthogonal frequency division multiplexing (OFDM) modulation” (claim 23)
“encode the content for the uplink transmission using frequency division multiple access (FDMA) modulation” (claim 24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and Sollenberger, US 2009/0036117.

For claim 1. Jersenius teaches: A processor of a mobile device, wherein the processor (Jersenius, paragraph 72, implicit that UE comprises processor; also see fig 6, paragraph 78) is configured to: 
receive an uplink grant that assigns uplink resources to the mobile device, (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”)
wherein the uplink grant includes a first field and a second field, wherein the first field and the second field indicate whether aperiodic channel information is requested and whether data is to be transmitted; (Jersenius, paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”; implicit that transport format includes multiple fields; also see paragraph 24, “An uplink grant typically consists of resource block allocation, transport format indication and new data indicator”)
determine whether to include, in content for an uplink transmission using the uplink resources, data only, aperiodic channel information only, or both data and aperiodic channel information, based on values of both the first and second fields; (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
and encode the content for the uplink transmission using the uplink resources. (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
Even though it’s well-known in the art that transport format includes multiple fields, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kadaba from the same or similar fields of endeavor teaches: transport format includes multiple fields (Kadaba, paragraph 35, “On the forward link, the Forward Uplink Scheduling Channel (F-USCH) is a common control channel used to provide schedule grants to the requesting party. In this embodiment, the F-USCH identifies the wireless unit that is to transmit at the prescribed time and specifies the transmission format unambiguously. In the context of this system, the transmission format consists of the size of the transmission (in bits), the rate at which the transmission is to occur (in bits per second), and the duration of the transmission (in seconds). Knowledge of any two of these fields implies knowledge of the third. The transmission format may be communicated by specifying any two of these three fields in some manner, either explicitly or as a pointer to an entry in a lookup table.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Kadaba into Jersenius, since Jersenius suggests a technique for communicating grant includes transport format, and Kadaba suggests the beneficial way of having such transport format includes multiple fields to specify the transmission format unambiguously (Kadaba, paragraph 35) in the analogous art of communication.
Jersenius doesn’t teach that the processor is a baseband processor.
Sollenberger from the same or similar fields of endeavor teaches: baseband processor (Sollenberger, fig 2-3, paragraph 27-35, UE with baseband processor; paragraph 45-47, “FIG. 7 provides a logic flow diagram in accordance with embodiments of the present invention that describes a method to adapt CQI reports from user equipment (UE)… The RF front end 202, the baseband processor 304, and the equalizer module 318 illustrated in FIG. 3 perform the operations identified with FIGS. 6, 7 and 8. These operations are generally called out as being performed by one of these components. However, the split of processing duties among these various components may differ without departing from the scope of the present invention.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sollenberger into Jersenius and Kadaba, since Jersenius suggests a technique for performing communications using UE, and Sollenberger suggests the beneficial way of including a baseband processor into such UE to perform such communications since the baseband processor in combination with the modulator/demodulator, RF transceiver, equalizer module, and/or encoder/decoder module service the Physical Layer (PHY) operations performed by the digital processing components and the baseband processor may also services a portion of the GSM/GPRS/EDGE protocol stack (Sollenberger, paragraph 32) in the analogous art of communication.

For claim 4. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, and Jersenius further teaches: wherein the processor is configured to encode the content for the uplink transmission (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
using frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)
Jersenius doesn’t teach that the processor is a baseband processor.
Sollenberger from the same or similar fields of endeavor teaches: baseband processor (Sollenberger, fig 2-3, paragraph 27-35, UE with baseband processor; paragraph 45-47, “FIG. 7 provides a logic flow diagram in accordance with embodiments of the present invention that describes a method to adapt CQI reports from user equipment (UE)… The RF front end 202, the baseband processor 304, and the equalizer module 318 illustrated in FIG. 3 perform the operations identified with FIGS. 6, 7 and 8. These operations are generally called out as being performed by one of these components. However, the split of processing duties among these various components may differ without departing from the scope of the present invention.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sollenberger into Jersenius and Kadaba, since Jersenius suggests a technique for performing communications using UE, and Sollenberger suggests the beneficial way of including a baseband processor into such UE to perform such communications since the baseband processor in combination with the modulator/demodulator, RF transceiver, equalizer module, and/or encoder/decoder module service the Physical Layer (PHY) operations performed by the digital processing components and the baseband processor may also services a portion of the GSM/GPRS/EDGE protocol stack (Sollenberger, paragraph 32) in the analogous art of communication.

For claim 7. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, and Jersenius further teaches: wherein the first field comprises channel quality information request field. (Jersenius, paragraph 66-77, “The eNodeB may request a CQI report by generating an uplink grant to the UE and include such a special transport format in the grant… Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”; implicit that transport format includes multiple fields; also see paragraph 24, “An uplink grant typically consists of resource block allocation, transport format indication and new data indicator”)
Even though it’s well-known in the art that transport format includes multiple fields, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kadaba from the same or similar fields of endeavor teaches: transport format includes multiple fields (Kadaba, paragraph 35, “On the forward link, the Forward Uplink Scheduling Channel (F-USCH) is a common control channel used to provide schedule grants to the requesting party. In this embodiment, the F-USCH identifies the wireless unit that is to transmit at the prescribed time and specifies the transmission format unambiguously. In the context of this system, the transmission format consists of the size of the transmission (in bits), the rate at which the transmission is to occur (in bits per second), and the duration of the transmission (in seconds). Knowledge of any two of these fields implies knowledge of the third. The transmission format may be communicated by specifying any two of these three fields in some manner, either explicitly or as a pointer to an entry in a lookup table.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Kadaba into Jersenius and Sollenberger, since Jersenius suggests a technique for communicating grant includes transport format, and Kadaba suggests the beneficial way of having such transport format includes multiple fields to specify the transmission format unambiguously (Kadaba, paragraph 35) in the analogous art of communication.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and Sollenberger, US 2009/0036117 and further in view of Jersenius, US 2010/0202420 (Jersenius 2).

For claim 2. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, however Jersenius doesn’t teach: wherein the processor is configured to encode, for transmission, a scheduling request and wherein the uplink grant is received in response to the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the processor is configured to encode, for transmission, a scheduling request and wherein the uplink grant is received in response to the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius, Kadaba and Sollenberger since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.
Jersenius 2 doesn’t teach that the processor is a baseband processor.
Sollenberger from the same or similar fields of endeavor teaches: baseband processor (Sollenberger, fig 2-3, paragraph 27-35, UE with baseband processor; paragraph 45-47, “FIG. 7 provides a logic flow diagram in accordance with embodiments of the present invention that describes a method to adapt CQI reports from user equipment (UE)… The RF front end 202, the baseband processor 304, and the equalizer module 318 illustrated in FIG. 3 perform the operations identified with FIGS. 6, 7 and 8. These operations are generally called out as being performed by one of these components. However, the split of processing duties among these various components may differ without departing from the scope of the present invention.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sollenberger into Jersenius, Kadaba and Jersenius 2, since Jersenius 2 suggests a technique for performing communications using UE, and Sollenberger suggests the beneficial way of including a baseband processor into such UE to perform such communications since the baseband processor in combination with the modulator/demodulator, RF transceiver, equalizer module, and/or encoder/decoder module service the Physical Layer (PHY) operations performed by the digital processing components and the baseband processor may also services a portion of the GSM/GPRS/EDGE protocol stack (Sollenberger, paragraph 32) in the analogous art of communication.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and Sollenberger, US 2009/0036117 and further in view of Sudarshan, US 2009/0219841.

For claim 3. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, and Jersenius further teaches: wherein the processor is configured to encode the content for the uplink transmission (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
Jersenius doesn’t teach that the processor is a baseband processor.
Sollenberger from the same or similar fields of endeavor teaches: baseband processor (Sollenberger, fig 2-3, paragraph 27-35, UE with baseband processor; paragraph 45-47, “FIG. 7 provides a logic flow diagram in accordance with embodiments of the present invention that describes a method to adapt CQI reports from user equipment (UE)… The RF front end 202, the baseband processor 304, and the equalizer module 318 illustrated in FIG. 3 perform the operations identified with FIGS. 6, 7 and 8. These operations are generally called out as being performed by one of these components. However, the split of processing duties among these various components may differ without departing from the scope of the present invention.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sollenberger into Jersenius and Kadaba, since Jersenius suggests a technique for performing communications using UE, and Sollenberger suggests the beneficial way of including a baseband processor into such UE to perform such communications since the baseband processor in combination with the modulator/demodulator, RF transceiver, equalizer module, and/or encoder/decoder module service the Physical Layer (PHY) operations performed by the digital processing components and the baseband processor may also services a portion of the GSM/GPRS/EDGE protocol stack (Sollenberger, paragraph 32) in the analogous art of communication.
Jersenius doesn’t teach: using orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: using orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius, Kadaba and Sollenberger since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and Sollenberger, US 2009/0036117 and further in view of Malladi, US 2008/0200203.

For claim 5. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, however Jersenius doesn’t teach: wherein the uplink grant is received in a physical layer message.
Malladi from the same or similar fields of endeavor teaches: wherein the uplink grant is received in a physical layer message. (Malladi, paragraph 45-46, “Various physical (PHY) channels 208 can be leveraged for communication between base station 202 and the access terminal(s); these physical channels 208 can include downlink physical channels and uplink physical channels… PDCCH is a DL layer 1/layer 2 (L1/L2) control channel (e.g., assigning PHY layer resources for DL or UL transmission) that has a capacity of around 30-60 bits and is cyclic redundancy check (CRC) protected. PDCCH can carry uplink grants and downlink assignments.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Malladi into Jersenius, Kadaba and Sollenberger since Jersenius suggests a technique for communicating grant, and Malladi suggests the beneficial way of communicating such grant using PDCCH since PDCCH carries uplink grants and downlink assignments in standards (Malladi, paragraph 45-46) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and Sollenberger, US 2009/0036117 and further in view of Shen, US 2009/0203383.

For claim 6. Jersenius, Kadaba and Sollenberger disclose all the limitations of claim 1, and Jersenius further teaches: wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH). (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, Kadaba and Sollenberber since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claims 8, 10, 12, 14, 21, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217.

For claim 8. Jersenius teaches: A method, comprising: 
transmitting, by a base station, an uplink grant that assigns uplink resources to a mobile device, (Jersenius, paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE. The solution according to the invention involves providing one or more transport formats specially arranged to indicate to the UE that CQI should be reported back to the eNodeB, and preferably arranged to indicate a specific amount of CQI to be reported back. The eNodeB may request a CQI report by generating an uplink grant to the UE and include such a special transport format in the grant… The uplink grant generated by the scheduler 701 is transmitted to the respective UE via a transmitting unit 704 of a transceiver 705”)
wherein the uplink grant includes both a first field and a second field, wherein the first field and the second field indicate whether aperiodic channel information is requested and whether data is to be transmitted; (Jersenius, paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”; implicit that transport format includes multiple fields; also see paragraph 24, “An uplink grant typically consists of resource block allocation, transport format indication and new data indicator”)
and decoding, by the base station, content of an uplink transmission that uses the uplink resources indicated by the uplink grant. (Jersenius, paragraph 66-77, “and channel state feedback, which may be transmitted to the eNodeB 700 in response to the uplink grant, is received by a receiving unit 706 of the transceiver unit 705.”; also see paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
Even though it’s well-known in the art that transport format includes multiple fields, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kadaba from the same or similar fields of endeavor teaches: transport format includes multiple fields (Kadaba, paragraph 35, “On the forward link, the Forward Uplink Scheduling Channel (F-USCH) is a common control channel used to provide schedule grants to the requesting party. In this embodiment, the F-USCH identifies the wireless unit that is to transmit at the prescribed time and specifies the transmission format unambiguously. In the context of this system, the transmission format consists of the size of the transmission (in bits), the rate at which the transmission is to occur (in bits per second), and the duration of the transmission (in seconds). Knowledge of any two of these fields implies knowledge of the third. The transmission format may be communicated by specifying any two of these three fields in some manner, either explicitly or as a pointer to an entry in a lookup table.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Kadaba into Jersenius, since Jersenius suggests a technique for communicating grant includes transport format, and Kadaba suggests the beneficial way of having such transport format includes multiple fields to specify the transmission format unambiguously (Kadaba, paragraph 35) in the analogous art of communication.

For claim 10. Jersenius and Kadaba disclose all the limitations of claim 8, and Jersenius further teaches: wherein the uplink transmission uses frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

For claim 12. Jersenius and Kadaba disclose all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is an aperiodic uplink grant. (Jersenius, paragraph 66-77, “The scheduler 701, which typically includes separate uplink and downlink scheduling functions (not shown), comprises a generating unit 703, adapted to determine whether channel state feedback information is required or not according to predetermined rules configured for the scheduler 701, to determine an amount of channel state feedback information required and to generate an uplink grant to be transmitted to the UE 800 when it is found that channel state feedback information is required comprising an indication of the required amount through a transport format of the grant.”; uplink grant is aperiodic since it is generated and transmitted when channel information is required)

For claim 14. Jersenius and Kadaba disclose all the limitations of claim 8, and Jersenius further teaches: wherein the aperiodic channel information comprises aperiodic channel quality information. (Jersenius, paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”)

For claim 21. Jersenius teaches: A mobile device, comprising: a radio; and a processor operably coupled to the radio, wherein the processor and the radio (Jersenius, paragraph 72, implicit that UE comprises processor and radio; also see fig 6, paragraph 78) are configured to: 
receive an uplink grant that assigns uplink resources to the mobile device, (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”)
wherein the uplink grant includes a first field and a second field, wherein the first field and the second field indicate whether aperiodic channel information is requested and whether data is to be transmitted; (Jersenius, paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI.”; more details about uplink grant in paragraph 24-25; channel information (CQI) is aperiodic (trigger based) as described in paragraph 62-63, “This is achieved by including uplink grant availability into the channel state feedback reporting triggers used for determining when and how to send channel state feedback from a UE, i.e. a channel state feedback reporting request may be sent by a base station in an uplink grant to a UE comprising an indication of an expected amount of information to be returned. Alternatively, uplink grant availability is configured to be the only trigger, specifying which type of channel state feedback report to transmit.”; implicit that transport format includes multiple fields; also see paragraph 24, “An uplink grant typically consists of resource block allocation, transport format indication and new data indicator”)
determine whether to include, in content for an uplink transmission using the uplink resources, data only, channel information only, or both data and channel information, based on values of both the first and second fields; (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
and transmit the content for the uplink transmission using the uplink resources. (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”)
Even though it’s well-known in the art that transport format includes multiple fields, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kadaba from the same or similar fields of endeavor teaches: transport format includes multiple fields (Kadaba, paragraph 35, “On the forward link, the Forward Uplink Scheduling Channel (F-USCH) is a common control channel used to provide schedule grants to the requesting party. In this embodiment, the F-USCH identifies the wireless unit that is to transmit at the prescribed time and specifies the transmission format unambiguously. In the context of this system, the transmission format consists of the size of the transmission (in bits), the rate at which the transmission is to occur (in bits per second), and the duration of the transmission (in seconds). Knowledge of any two of these fields implies knowledge of the third. The transmission format may be communicated by specifying any two of these three fields in some manner, either explicitly or as a pointer to an entry in a lookup table.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Kadaba into Jersenius, since Jersenius suggests a technique for communicating grant includes transport format, and Kadaba suggests the beneficial way of having such transport format includes multiple fields to specify the transmission format unambiguously (Kadaba, paragraph 35) in the analogous art of communication.

For claim 24. Jersenius and Kadaba disclose all the limitations of claim 21, and Jersenius further teaches: wherein the processor and radio are configured to encode the content for the uplink transmission (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
using frequency division multiple access (FDMA) modulation. (Jersenius, paragraph 11, “The LTE uplink is based on single-carrier modulation and uses frequency and time division multiple access principles (FDMA and TDMA).”)

Claims 9, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and further in view of Jersenius, US 2010/0202420 (Jersenius 2).

For claim 9. Jersenius and Kadaba disclose all the limitations of claim 8, however Jersenius doesn’t teach: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: further comprising receiving a scheduling request from the mobile device and generating the uplink grant based on the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius and Kadaba, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

For claim 22. Jersenius and Kadaba disclose all the limitations of claim 21, however Jersenius doesn’t teach: wherein the processor and radio are configured to transmit a scheduling request and wherein the uplink grant is received in response to the scheduling request.
Jersenius 2 from the same or similar fields of endeavor teaches: wherein the processor and radio are configured to transmit a scheduling request and wherein the uplink grant is received in response to the scheduling request. (Jersenius 2, fig 2, paragraph 14-16, “In one aspect, the invention provides a method for transmitting scheduling requests from a mobile terminal (or "UE") to a base station... After transmitting the first SR, the UE receives a scheduling grant (SG) transmitted from the base station.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Jersenius 2 into Jersenius and Kadaba, since Jersenius suggests a technique for communicating grant, and Jersenius 2 suggests the beneficial way of including a request for such grant into such technique so that devices can request allocation of resources for transmitting information (Jersenius 2, paragraph 14-16) in the analogous art of communication.

Claims 11, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and further in view of Sudarshan, US 2009/0219841.

For claim 11. Jersenius and Kadaba disclose all the limitations of claim 8, however Jersenius doesn’t teach: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation.
Sudarshan from the same or similar fields of endeavor teaches: wherein the uplink transmission uses orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius and Kadaba, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 23. Jersenius and Kadaba disclose all the limitations of claim 21, and Jersenius further teaches: wherein the processor and radio are configured to encode the content for the uplink transmission (Jersenius, paragraph 72, “For the sake of illustration only it is in this example assumed that the received grant includes a transport format indicating a type 2 channel state feedback, i.e. "only CQI" to be returned. Since the UE is preconfigured, e.g. through RRC signaling, with a rule stating that if a special transport format, i.e. a transport format indicating a certain amount of information to be returned (not limited to "only CQI" i.e. 95-100% CQI), is received any other conditions triggering CQI reports of certain types shall be overridden and a CQI of the requested size shall be transmitted on the granted resource. In this case the UE then in step 404 transmits only CQI in a type 2 CQI report on the allocated resource to the eNodeB even if there were data to transmit in the UE transmit buffer. The type 2 transport format included in the grant thus instructed the UE to utilize the whole capacity of the granted resource for channel state feedback information.”; please notes, example of channel information only is given here however data only or both data and channel information are also discussed in paragraph 66-77, “Further, as the eNodeB in this way has full knowledge of when the UE will transmit a CQI report it is possible to "puncture" in the CQI reports on granted resources, i.e. remove certain predetermined symbols from the data transmission and replace them with CQI information. A transport format could be defined to include a specified amount of CQI information (e.g. 5-10%) each time the UE is intended to transmit a CQI report, and no CQI information otherwise. The amount of CQI information may be fixed or it may depend on the size of the uplink grant. In this scenario the eNodeB may assign a UE a grant with a special format containing a much larger amount of CQI information (e.g. 95-100%). At the reception of a grant of such a special transport format the UE shall always include the specified amount of CQI information, regardless if the conditions that normally triggers CQI report transmissions are true or not. According to one embodiment of the present invention, the eNodeB may configure, through e.g. RRC (Radio Resource Control), the UE with a rule stating that if the UE receives an uplink grant with a special transport format indicating a 100% channel state feedback or "only CQI" the UE should use the granted resource for transmitting only CQI. This CQI report may have a special format where the size is linked to the resource allocation. Detailed frequency information and MIMO can be included since all of the granted resource is used for CQI… If a transport format indicating a lesser amount of CQI to be reported, i.e. a type 1 format, is included in the grant also possible UE transmit buffer data will be transmitted on the granted UL resource with the requested CQI report.”; paragraph 5, “In one embodiment proposed for the LTE, The UE will be capable of transmitting different types of CQI reports, such as full CQI reports, partial CQI reports, and differential CQI reports. Full CQI report covers the whole downlink transmission bandwidth but they may have different frequency resolution, they may be filtered and processed in different ways, and they may be encoded in different ways. Partial CQI reports cover only a part of the downlink transmission bandwidth. The covered part of a partial CQI reports may be a set of contiguous or a set of distributed resource blocks. A differential CQI report contains an encoded version of the update vector relative to a previous CQI report.”)
Jersenius doesn’t teach: using orthogonal frequency division multiplexing (OFDM) modulation. 
Sudarshan from the same or similar fields of endeavor teaches: using orthogonal frequency division multiplexing (OFDM) modulation. (Sudarshan, paragraph 19, “In one embodiment, the communication system utilizes OFDMA or a next generation single-carrier (SC) based FDMA architecture for uplink transmissions, such as interleaved FDMA (IFDMA), Localized FDMA (LFDMA), DFT-spread OFDM (DFT-SOFDM) with IFDMA or LFDMA. In OFDM based systems, remotes units are served by assigning downlink or uplink radio resources that typically consists of a set of subcarriers over one or more OFDM symbols. Exemplary OFDM based protocols include the developing 3GPP LTE standard and IEEE 802.16 standard.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Sudarshan into Jersenius and Kadaba, since Jersenius suggests a technique for uplink communication, and Sudarshan suggests the beneficial way of using OFDM for such uplink communication since OFDM is used for uplink communication in various standards (Sudarshan, paragraph 19) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claims 13, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and further in view of Shen, US 2009/0203383.

For claim 13. Jersenius and Kadaba disclose all the limitations of claim 8, and Jersenius further teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant is for a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant is for a physical uplink shared channel (PUSCH) (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

For claim 26. Jersenius and Kadaba disclose all the limitations of claim 21, and Jersenius from the same or similar fields of endeavor teaches: wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH). (Jersenius, paragraph 72, “In a subsequent step 403, however, it is determined if the UE has received an uplink grant or not and it is further determined if the grant includes a transport format indicating a request for a certain amount of channel state feedback information to be returned to the eNodeB on the granted resource.”; more details about uplink grant in paragraph 66-77, “According to the present invention, the eNodeB includes a specially adapted transport format, i.e. transport block size, modulation and/or coding rate, for the uplink transmission in the grant, i.e. resource allocation grant, to a UE.”; implicit that the resources are of PUSCH because the data channel is PUSCH as described in paragraph 11, “The LTE uplink consists of the physical uplink control channel (PUCCH) and a shared data channel (PUSCH) that are mutually orthogonally frequency multiplexed.”)
Even though Jersenius implicitly teaches wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH) as discussed above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teach it.
Shen from the same or similar fields of endeavor teaches: wherein the uplink grant indicates resources of a physical uplink shared channel (PUSCH). (Shen, paragraph 18, “a NodeB can send a trigger to a UE via an uplink grant to send CQI and ACK/NAK together on PUSCH, which is the uplink data channel in 3GPP LTE.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Shen into Jersenius, since Jersenius suggests a technique for communicating grant for data and/or channel information, and Shen suggests the beneficial way of indicating in such grant that data and/or channel information to be sent on PUSCH since PUSCH is the uplink data channel in standards (Shen, paragraph 18) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jersenius, US 2010/0202306 in view of Kadaba, US 2002/0172217 and further in view of Malladi, US 2008/0200203.

For claims 25. Jersenius and Kadaba disclose all the limitations of claim 21, however Jersenius doesn’t teach: wherein the uplink grant is received in a physical layer message.
Malladi from the same or similar fields of endeavor teaches: wherein the uplink grant is received in a physical layer message. (Malladi, paragraph 45-46, “Various physical (PHY) channels 208 can be leveraged for communication between base station 202 and the access terminal(s); these physical channels 208 can include downlink physical channels and uplink physical channels… PDCCH is a DL layer 1/layer 2 (L1/L2) control channel (e.g., assigning PHY layer resources for DL or UL transmission) that has a capacity of around 30-60 bits and is cyclic redundancy check (CRC) protected. PDCCH can carry uplink grants and downlink assignments.”)
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the teachings of Malladi into Jersenius and Kadaba, since Jersenius suggests a technique for communicating grant, and Malladi suggests the beneficial way of communicating such grant using PDCCH since PDCCH carries uplink grants and downlink assignments in standards (Malladi, paragraph 45-46) thus using it would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462